                  Case 3:20-cr-00297-VC Document 1 Filed 07/22/20 Page 1 of 4

                                                                             FILED
 1 DAVID L. ANDERSON (CABN 149604)                                             Jul 22 2020
   United States Attorney
 2
                                                                         SUSANY. SOONG
 3                                                                  CLERK, U.S. DISTRICT COURT
 4                                                               NORTHERN DISTRICT OF CALIFORNIA
                                                                          SAN FRANCISCO
 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                                  NORTHERN DISTRICT OF CALIFORNIA

10                                         SAN FRANCISCO DIVISION

11   UNITED STATES OF AMERICA,                            )   CASE NO.     CR20-297VC
                                                          )
12           Plaintiff,                                   )   VIOLATIONS:
                                                          )   18 U.S.C. § 1001(a)(2) – False Statement
13      v.                                                )   to a Government Agency
                                                          )
14   JOSEPH ZHANG                                         )   SAN FRANCISCO VENUE
                                                          )
15           Defendant.                                   )
                                                          )
16                                                        )
                                                          )
17                                                        )

18

19                                             INFORMATION
20 The United States Attorney alleges:

21                                            Introductory Allegations
22           At all times relevant to this Information:
23           1.      The United States Securities and Exchange Commission (SEC) is an agency within the
24 executive branch of the United States government charged with the regulation of securities and the

25 securities markets. The SEC Division of Enforcement is charged with investigating potential violations

26 of U.S. securities laws, including violations involving trading in the securities of public companies on

27 the basis of material non-public information.

28           2.      Company A was a publicly-traded pharmaceutical company based in the Northern


     INFORMATION
                 Case 3:20-cr-00297-VC Document 1 Filed 07/22/20 Page 2 of 4




 1 District of California, and Company A’s stock was traded on the NASDAQ stock market.

 2          3.     The SEC Division of Enforcement was conducting an investigation regarding trading in

 3 the securities of Company A, and in the course of that investigation representatives of the SEC Division

 4 of Enforcement spoke by telephone with the defendant Joseph Zhang in order to gather information

 5 relevant to the investigation.

 6          4.     Defendant Joseph Zhang resides in the Northern District of California, and he was in the

 7 Northern District of California when he spoke with representatives of the SEC.

 8 COUNT ONE:              (18 U.S.C. § 1001(a)(2) – False Statement to a Government Agency)

 9          Paragraphs 1 through 4 of this Indictment are re-alleged and incorporated as if fully set forth

10 here.

11          On or about February 28, 2018, in the Northern District of California, the defendant,

12                                              JOSEPH ZHANG,

13 did willfully and knowingly make materially false statements and representations in a matter within the

14 jurisdiction of the executive branch of the Government of the United States by stating that he did not

15 discuss his trading in the securities of Company A with any other person, and that he did not know

16 anyone who worked at Company A. These statements and representations were false because, as Zhang

17 then and there knew, he had discussed trading securities of Company A with at least one other person

18 prior to trading, and he knew that person was employed by Company A at the time.

19          All in violation of Title 18, United States Code, Section 1001(a)(2).

20 DATED: July 21, 2020                                   DAVID L. ANDERSON
                                                          United States Attorney
21

22

23                                                        LLOYD FARNHAM
                                                          Assistant United States Attorney
24

25

26

27

28


     INFORMATION                                     2
AO 257 (Rev. 6/78)               Case 3:20-cr-00297-VC Document 1 Filed 07/22/20 Page 3 of 4                                           FILED
       DEFENDANT INFORMATION RELATIVE TO A CRIMINAL ACTION - IN U.S. DISTRICT COURT
                                                                                                                                            Jul 22 2020
BY:       COMPLAINT                INFORMATION              INDICTMENT                           Name of District Court, and/or Judge/Magistrate Location
                                                                                                                         SUSANY. SOONG
                                                            SUPERSEDING                            NORTHERN DISTRICT OF CALIFORNIA
          OFFENSE CHARGED                                                                                           CLERK, U.S. DISTRICT COURT
                                                                                                                NORTHERN
                                                                                                        SAN FRANCISCO      DISTRICT OF CALIFORNIA
                                                                                                                      DIVISION
 COUNT ONE:                                                            Petty
 18 U.S.C. § 1001(a)(2) -- False Statements                                                                               SAN FRANCISCO
                                                                       Minor              DEFENDANT - U.S
                                                                       Misde-
                                                                       meanor
                                                                                         JOSEPH ZHANG
                                                                       Felony
                                                                                             DISTRICT COURT NUMBER
PENALTY:       Maximum 5 yrs imprisonment, fine of $250,000, 3 yrs supervised
               release, $100 special assessment                                                  CR20-297 VC



                                                                                                                       DEFENDANT
                              PROCEEDING                                                       IS NOT IN CUSTODY
                                                                                                 Has not been arrested, pending outcome this proceeding.
  Name of Complaintant Agency, or Person (& Title, if any)                              1)       If not detained give date any prior
                      Federal Bureau of Investigation
                                                                                                 summons was served on above charges          
       person is awaiting trial in another Federal or State Court,                      2)       Is a Fugitive
       give name of court
                                                                                        3)       Is on Bail or Release from (show District)

       this person/proceeding is transferred from another district
       per (circle one) FRCrp 20, 21, or 40. Show District
                                                                                               IS IN CUSTODY
                                                                                        4)       On this charge
       this is a reprosecution of
       charges previously dismissed                                                     5)       On another conviction
       which were dismissed on motion
       of:
                                                               SHOW
                                                             DOCKET NO.
                                                                                                                                  }          Federal        State

             U.S. ATTORNEY               DEFENSE
                                                      }                                 6)       Awaiting trial on other charges
                                                                                                  If answer to (6) is "Yes", show name of institution

       this prosecution relates to a
                                                                                                                 Yes            If "Yes"
       pending case involving this same
       defendant                                             MAGISTRATE
                                                                                             Has detainer
                                                                                             been filed?         No
                                                                                                                           }    give date
                                                                                                                                filed
                                                              CASE NO.
       prior proceedings or appearance(s)
       before U.S. Magistrate regarding this
       defendant were recorded under
                                                      }                                      DATE OF
                                                                                             ARREST
                                                                                                                       Month/Day/Year


                                                                                             Or... if Arresting Agency & Warrant were not

Name and Office of Person
Furnishing Information on this form               DAVID L. ANDERSON
                                                                                             DATE TRANSFERRED
                                                                                             TO U.S. CUSTODY
                                                                                                                                     Month/Day/Year


                                  U.S. Attorney        Other U.S. Agency

Name of Assistant U.S.                                                                            This report amends AO 257 previously submitted
Attorney (if assigned)                        LLOYD FARNHAM
                                                      ADDITIONAL INFORMATION OR COMMENTS
  PROCESS:
            SUMMONS                 NO PROCESS*             WARRANT             Bail Amount:
        If Summons, complete following:
             Arraignment    Initial Appearance                                  * Where defendant previously apprehended on complaint, no new summons or
                                                                                warrant needed, since Magistrate has scheduled arraignment
        Defendant Address:

                                                                                Date/Time:                                 Before Judge:

        Comments:
               Case 3:20-cr-00297-VC Document 1 Filed 07/22/20 Page 4 of 4          FILED

                                                                                       Jul 22 2020

                          UNITED STATES DISTRICT COURT SUSANY. SOONG
                                                       CLERK, U.S. DISTRICT COURT
                          NORTHERN DISTRICT OF CALIFORNIA
                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                                                             SAN FRANCISCO
                                 &5,0,1$/&29(56+((7

Instructions: Effective November 1, 2016, this Criminal Cover Sheet must be completed and submitted,
along with the Defendant Information Form, for each new criminal case.


    &$6(1$0(                                           &$6(180%(5
    86$9   JOSEPH ZHANG                                         &5 CR20-297 VC

    ,V7KLV&DVH8QGHU6HDO"                   <HV      1R ✔

    7RWDO1XPEHURI'HIHQGDQWV                    ✔           RUPRUH

    'RHVWKLVFDVHLQYROYH21/<FKDUJHV
                                                <HV      1R ✔
    XQGHU86&DQGRU"

    9HQXH 3HU&ULP/5                 6) ✔ 2$.           6-       

    ,VWKLVDSRWHQWLDOKLJKFRVWFDVH"       <HV      1R ✔

    ,VDQ\GHIHQGDQWFKDUJHGZLWK
                                                <HV      1R ✔
    DGHDWKSHQDOW\HOLJLEOHFULPH"

    ,VWKLVD5,&2$FWJDQJFDVH"             <HV      1R ✔

    $VVLJQHG$86$
    /HDG$WWRUQH\ Lloyd      Farnham                   'DWH6XEPLWWHG   7/21/2020
    &RPPHQWV                              
    
    
    
    
    
    
    
    
    
    





                                                               RESET FORM              SAVE PDF
)RUP&$1'&5,0&29(5 5HY 
